DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20110001812), in view of Takeshima et al. (US 20090179742), III (US 20030075287) and Moriarty et al. (US 20140139678).
Re claim 1, Kang et al. teaches one or more computing devices comprising processor devices and memory in communication (FIG. 1+), configured to:
receive from reader devices (smart sensor 82) sensory inputs from credentials or badges, which reader devices are dispose throughout a first plurality of areas of a monitored premises (it would have been obvious to have such sensors at different areas for monitoring an environment with a plurality of areas);
receive video data from camera devices disposed to provide video feeds of the first areas and a second plurality of areas of the monitored premises (video sensors 84 look at facial images of a user and thus are separate areas vs a card reader for badges, and it would have been obvious 
continually correlate the received sensory inputs from the reader devices with the received video from the camera devices (paragraph [0040] + teaches that tailgating is when one person scans their card but more than one person follows in, which is interpreted as correlating inputs from the badges from reader devices disposed in one or more of the first areas with receive video from cameras in one or more of the second areas.  Alternatively, in the case of non-tailgating, it would have been obvious that the video sensor data and the badge sensor data would match indicating 1:1 users to valid access which would be desirous for security and accurate tracking);
determine from the received sensory inputs, a first  number of unique credentials or badges within the one or more of the first plurality of areas of the monitored premises (when a single persons badge is read, this determines the number of badges as one for example and in the case of tailgating how many badges there are);
determine from the received video, a second number of individuals within the one or more of the second plurality of areas of the monitored premises from the received video (paragraph [0041] + teaches the smart video sensor detects more than one person entering in the instance of tailgating and thus would be obvious detect proper person correspondence with badges when no tailgating is present as video sensors are used to detect people in a video area);
track a group of individuals based on the video data in response to a determination that the group of the individuals have moved from the one or more first areas to the one or more 
The Examiner has interpreted the limitations about departing to be read on by the alarming as per paragraph [0041] + and FIG.> 6+ which is interpreted as isolating/ removing in response to determining that they have left/ departed with an individual who has a badge/ credential, wherein the “departing” refers to leaving one part of a monitored premise but still is subject to monitoring.
Re the limitations that a first/second individual are determined as authorized/ unauthorized based on video data and reader data that they have left with/ without an authorized badge, Kang is silent to such limitations as Kang teaches security at entry not specifically at exit.  However, Kang teaches in paragraph [0020] that contextual information can number of people entering or exiting an area.  In such a fashion, it would have been obvious to determine that an individual is authorized and another unauthorized based on reader and video data at the exiting, as detecting piggybacking at exiting.
Nonetheless, Takeshima et al. teaches such piggyback detecting at exiting (abstract+).
Prior to the effective filing date it would have been obvious to combine the teachings for the security of piggybacking at exiting,    
Prior to the effective filing date, it would have been obvious to combine the teachings to provide the benefits of tailgate/ piggyback detection (when leaving).
Re the newly added limitation of determining that one or more remaining individuals of the group within the monitored premises are unauthorized based on the first individual being 
Prior to the effective filing date, it would have been obvious to combine the teachings to provide the benefits of tailgate/ piggyback detection (when an unauthorized user is left behind).
Re claim 2, paragraph [0025] + teaches facial recognition which is known in the art to detect people (numbers in a video).  Paragraph [0041] + teaches the alarm as recited.
	Re claim 3, paragraph [0041]+ teaches using smart badge sensors and the use of smart video sensors to make sure the people entering match the number of badges.  Further, as discussed above, facial recognition has been taught which is interpreted as identifying the second number in the video.  
	Re claim 4, the limitations have been discussed above via tailgating/piggybacking (paragraph [0040] + to determining a mismatch in the numbers).
	Re claim 5, the Examiner has interpreted that it would have been obvious to track people such as when they travel through various doors (with readers) throughout the environment.  As the alarm panel 26 directs other sensors in the environment to track the tailgaters, this is interpreted as isolating the non-credentialed individuals as they are located based on different readings.
	Re claim 6, the Examiner notes that as the alarm system of Kang et al. includes devices interconnected with a computer, it would have been obvious to have an operating system.  Node functionality is interpreted as being met by the different type of sensors as discussed above 
Re claim 7, though silent to updated routines from server systems (algorithms), the Examiner notes that context algorithm are executed by alarm panel 26 and recognition (facial/object) has been discussed above.  Though silent to a server to update, the Examiner notes it would have been obvious to remotely update software, such as from a monitoring center, or server in the case of a networked environment, for updating software for expected results 
Re claim 8, the use of video recognition to determine people (numbers) within frames/images has been discussed above. Though silent to nodes, the Examiner notes that the system of the prior art can be interpreted as nodes (of an environment) which recognized determine people within an image/frame.  A node can broadly be interpreted as an access point, which could be a single point in an environment or one of a plurality of points in an environment, based on the sized, security concerns, etc. As discussed above, the videos are used for second number determinations.
Re claim 9, though silent to changing algorithms for facial/ video recognition, the Examiner notes that it would have been obvious to update software/recognition software, in order to have the most accurate/ up to date software, which is generally desirable for accuracy, speed, and reliability.  
Re claim 11, the limitations have been discussed above re claim 6.  It would have been obvious to have node functionality, based on where identification is occurring in the system, such as having a plurality of nodes in an environment (building, city, etc.) for more tracking capability/ accuracy.  As discussed above the sensor inputs determine the credentials (reading) and the number of individuals is determined by video, including when the number of credentials does not match the number of individuals as discussed above. The use of nodes is interpreted as computing devices networked, which is well within the ordinary skill in the art to track over distances.  It would have been obvious to update software without rebooting so as to not have any downtime on the system (efficiency).  

Re claim 13, facial recognition has been discussed above, and dynamically changing is interpreted to read on the system using card reads and then also video reads. 
Re claim 15, the limitations have been discussed above re claim 6.  
Re claim 16, the limitations have been discussed above re claims 1 and 11
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6. 
Re claim 19, the limitations have been discussed above re claim 2.
Re claim 20, the limitations have been discussed above wherein the group of individuals and their movements are tracked and unauthorized individuals are isolated via the different readings, wherein tracking with sensors and video located throughout a monitored premise is an obvious expedient to track people and locate intruders for security and is merely duplicating the parts to provide expected results. 
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al./ Takeshima et al./ Moriarty et al., as discussed above, in view of Griff et al. (US 20100087188), as discussed in the previous Office Action.
The teachings of Kang et al. / Takeshima et al. / Moriarty et al. have been discussed above but is silent to updates from server and changes without rebooting.
Griff teaches a server updates the software on remote/mobile without rebooting (paragraph [0101]).

Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as providing “node” functions.  In order to capture video/ read cards and process such data, routines (software/code) are executed.  Though silent to an application layer and operating system, the Examiner notes that in order for various sensor devices to work with the computerized system and each other, the use of an application layer operating under an operating system is an obvious expedient in order to ensure that the various sensor devices can communicate with each other, over the network. Requiring an operating system is well within the ordinary skill in the art to support basic functions.  The initial booting of the device is interpreted as the system turning on and rebooting is not required as per the prior art.  System updates are interpreted to provide changed (dynamically) routines.
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Takeshima et al./ Moriarty et al., as discussed above, in view of Follis et al. (US 20140173583). 

Follis et al. teaches updating software without restarting (paragraph [0013]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to update software without requiring a reboot, to save time, as known in the art, and provides availability of services. 
Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as providing “node” functions.  In order to capture video/ read cards and process such data, routines (software/code) are executed.  Though silent to an application layer and operating system, the Examiner notes that in order for various sensor devices to work with the computerized system and each other, the use of an application layer operating under an operating system is an obvious expedient in order to ensure that the various sensor devices can communicate with each other, over the network. Requiring an operating system is well within the ordinary skill in the art to support basic functions.  The initial booting of the device is interpreted as the system turning on and rebooting is not required as per the prior art.  System updates are interpreted to provide changed (dynamically) routines.
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Takeshima et al./ Moriarty et al., as discussed above, in view of Kurki-Suonio (US 20090319267).
The teachings of Kang et al. have been discussed above where video scanners are used to determine people’s presence, but Kang et al. / Takeshima et al. / Moriarty et al. is silent to the system receiving updated routines from servers to update recognition algorithms.
Kurki-Suonio teaches that the server side can be updated with the latest recognition software and the mobile software can be updated from the server (paragraph [0036] +).
Prior to the effective filing date it would have been obvious to combine the teachings to ensure the devices are updated from the server for accuracy.  Though Kurki-Suonio is teaching a different type of recognition software (voice not video) the Examiner notes that it would have been obvious to apply such teachings to other types of recognition algorithms (video) for the same expected benefits of having the software updated on the remote devices for accuracy and up to date software/routines.
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Takeshima et al. / Moriarty et al., as discussed above, in view of Prokupets (US 20080083018), as discussed in the previous Office Action. 
Re claims 10 and 14, the teachings of Kang et al. / Takeshima et al. / Moriarty et al. have been discussed above but are silent to correlating paths taken by different individuals with different readings from the same or different sets of cameras/readers.

Prior to the effective filing date it would have been obvious o combine the teachings to determine paths taken by individuals for tracking/record keeping purposes.
Re claim 14, the Examiner has discussed dynamic changes as changes that take place in the recognition process, such as first recognizing a card read and then using video (or vice versa).
Claims 1-9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20110001812), in view of Weik, III (US 20030075287) and Moriarty et al. (US 20140139678).
Re claim 1, Kang et al. teaches one or more computing devices comprising processor devices and memory in communication (FIG. 1+), configured to:
receive from reader devices (smart sensor 82) sensory inputs from credentials or badges, which reader devices are dispose throughout a first plurality of areas of a monitored premises (it would have been obvious to have such sensors at different areas for monitoring an environment with a plurality of areas);
receive video data from camera devices disposed to provide video feeds of the first areas and a second plurality of areas of the monitored premises (video sensors 84 look at facial images of a user and thus are separate areas vs a card reader for badges, and it would have been obvious to have a plurality of video sensors for a plurality of locations for monitoring purposes within an environment as the claims do not recite what constitutes a first and second area and therefore card readers/smart sensors are interpreted as within a first area and video is interpreted within a second, wherein the second can include the first area even);

determine from the received sensory inputs, a first  number of unique credentials or badges within the one or more of the first plurality of areas of the monitored premises (when a single persons badge is read, this determines the number of badges as one for example and in the case of tailgating how many badges there are);
determine from the received video, a second number of individuals within the one or more of the second plurality of areas of the monitored premises from the received video (paragraph [0041] + teaches the smart video sensor detects more than one person entering in the instance of tailgating and thus would be obvious detect proper person correspondence with badges when no tailgating is present as video sensors are used to detect people in a video area);
track a group of individuals based on the video data in response to a determination that the group of the individuals have moved from the one or more first areas to the one or more second areas and in response to a determination that the first number does not match the second (as discussed above, tailgating/piggybacking is when the first number does not match the second number, and the use of plural cameras and sensors has been discussed above and is obvious for coverage within an environment);

Re the limitations that a first/second individual are determined as authorized/ unauthorized based on video data and reader data that they have left with/ without an authorized badge, Kang is silent to such limitations as Kang teaches security at entry not specifically at exit.  However, Kang teaches in paragraph [0020] that contextual information can number of people entering or exiting an area.  In such a fashion, it would have been obvious to determine that an individual is authorized and another unauthorized based on reader and video data at the exiting, as detecting piggybacking at exiting.
Nonetheless, Weik, III teaches such limitations (FIG. 8, abstract+, and paragraph [0080]+) through teaching that a card is read to exit , cameras are activated to record, both the ID and video are stored, and if there is an usual event the images will be evaluated by personnel to determine if tailgating occurred. This is interpreted as broadly teaching determining that a user exiting is authorized or not authorized, based on the ID and videos.
Prior to the effective filing date, it would have been obvious to combine the teachings to provide the benefits of tailgate/ piggyback detection (when leaving).
Re the newly added limitation of determining that one or more remaining individuals of the group within the monitored premises are unauthorized based on the first individual being authorized and the second being unauthorized, Moriarty et al. teaches determining that a person is authorized or unauthorized based upon them carrying a token in an area and video stream 
Prior to the effective filing date, it would have been obvious to combine the teachings to provide the benefits of tailgate/ piggyback detection (when an unauthorized user is left behind).
Re claim 2, paragraph [0025] + teaches facial recognition which is known in the art to detect people (numbers in a video).  Paragraph [0041] + teaches the alarm as recited.
	Re claim 3, paragraph [0041]+ teaches using smart badge sensors and the use of smart video sensors to make sure the people entering match the number of badges.  Further, as discussed above, facial recognition has been taught which is interpreted as identifying the second number in the video.  
	Re claim 4, the limitations have been discussed above via tailgating/piggybacking (paragraph [0040] + to determining a mismatch in the numbers).
	Re claim 5, the Examiner has interpreted that it would have been obvious to track people such as when they travel through various doors (with readers) throughout the environment.  As the alarm panel 26 directs other sensors in the environment to track the tailgaters, this is interpreted as isolating the non-credentialed individuals as they are located based on different readings.
	Re claim 6, the Examiner notes that as the alarm system of Kang et al. includes devices interconnected with a computer, it would have been obvious to have an operating system.  Node functionality is interpreted as being met by the different type of sensors as discussed above (video, card, door sensor, contact sensor, and motion sensors (FIG. 6) at locations within an environment.  Though silent to an application layer operating under an operating system, the 
Re claim 7, though silent to updated routines from server systems (algorithms), the Examiner notes that context algorithm are executed by alarm panel 26 and recognition (facial/object) has been discussed above.  Though silent to a server to update, the Examiner notes it would have been obvious to remotely update software, such as from a monitoring center, or server in the case of a networked environment, for updating software for expected results (recognition).  Remotely updating software ensures that systems are operating as efficiently as possible and as up to date as possible.	

Re claim 9, though silent to changing algorithms for facial/ video recognition, the Examiner notes that it would have been obvious to update software/recognition software, in order to have the most accurate/ up to date software, which is generally desirable for accuracy, speed, and reliability.  
Re claim 11, the limitations have been discussed above re claim 6.  It would have been obvious to have node functionality, based on where identification is occurring in the system, such as having a plurality of nodes in an environment (building, city, etc.) for more tracking capability/ accuracy.  As discussed above the sensor inputs determine the credentials (reading) and the number of individuals is determined by video, including when the number of credentials does not match the number of individuals as discussed above. The use of nodes is interpreted as computing devices networked, which is well within the ordinary skill in the art to track over distances.  It would have been obvious to update software without rebooting so as to not have any downtime on the system (efficiency).  
Re claim 12, as both cards, smartcard, and video is used to determine individuals, the Examiner nots that the system is interpreted as dynamically changing algorithms such as first detecting reads and then using video, to recognize individuals.  

Re claim 15, the limitations have been discussed above re claim 6.  
Re claim 16, the limitations have been discussed above re claims 1 and 11
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6. 
Re claim 19, the limitations have been discussed above re claim 2.
Re claim 20, the limitations have been discussed above wherein the group of individuals and their movements are tracked and unauthorized individuals are isolated via the different readings, wherein tracking with sensors and video located throughout a monitored premise is an obvious expedient to track people and locate intruders for security and is merely duplicating the parts to provide expected results. 
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al./ Weik, III/ Moriarty et al., as discussed above, in view of Griff et al. (US 20100087188), as discussed in the previous Office Action.
The teachings of Kang et al. /Weik, III/ Moriarty et al. have been discussed above but is silent to updates from server and changes without rebooting.
Griff teaches a server updates the software on remote/mobile without rebooting (paragraph [0101]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to update software without requiring a reboot, to save time, as known in the art. 
Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as 
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Weik, III/ Moriarty et al., as discussed above, in view of Follis et al. (US 20140173583). 
The teachings of Kang et al. /Weik, III/ Moriarty et al. have been discussed above but is silent to updates from server and changes without rebooting.
Follis et al. teaches updating software without restarting (paragraph [0013]).

Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as providing “node” functions.  In order to capture video/ read cards and process such data, routines (software/code) are executed.  Though silent to an application layer and operating system, the Examiner notes that in order for various sensor devices to work with the computerized system and each other, the use of an application layer operating under an operating system is an obvious expedient in order to ensure that the various sensor devices can communicate with each other, over the network. Requiring an operating system is well within the ordinary skill in the art to support basic functions.  The initial booting of the device is interpreted as the system turning on and rebooting is not required as per the prior art.  System updates are interpreted to provide changed (dynamically) routines.
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Weik, III/ Moriarty et al., as discussed above, in view of Kurki-Suonio (US 20090319267).

Kurki-Suonio teaches that the server side can be updated with the latest recognition software and the mobile software can be updated from the server (paragraph [0036] +).
Prior to the effective filing date it would have been obvious to combine the teachings to ensure the devices are updated from the server for accuracy.  Though Kurki-Suonio is teaching a different type of recognition software (voice not video) the Examiner notes that it would have been obvious to apply such teachings to other types of recognition algorithms (video) for the same expected benefits of having the software updated on the remote devices for accuracy and up to date software/routines.
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Weik, III/ Moriarty et al., as discussed above, in view of Prokupets (US 20080083018), as discussed in the previous Office Action. 
Re claims 10 and 14, the teachings of Kang et al. / Weik, III/ Moriarty et al. have been discussed above but are silent to correlating paths taken by different individuals with different readings from the same or different sets of cameras/readers.
Prokupets teaches that the system is configured to correlate paths (paragraph [0064]+ which teaches asset management by monitoring movement of a user’s badge through different doors and disclosing the different zones associated with different facility protection systems.

Re claim 14, the Examiner has discussed dynamic changes as changes that take place in the recognition process, such as first recognizing a card read and then using video (or vice versa).
Claims 1-9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., in view of Fufidio et al. (US 20020067259) and Moriarty et al., as discussed above. 
Re claim 1, Kang et al. teaches one or more computing devices comprising processor devices and memory in communication (FIG. 1+), configured to:
receive from reader devices (smart sensor 82) sensory inputs from credentials or badges, which reader devices are dispose throughout a first plurality of areas of a monitored premises (it would have been obvious to have such sensors at different areas for monitoring an environment with a plurality of areas);
receive video data from camera devices disposed to provide video feeds of the first areas and a second plurality of areas of the monitored premises (video sensors 84 look at facial images of a user and thus are separate areas vs a card reader for badges, and it would have been obvious to have a plurality of video sensors for a plurality of locations for monitoring purposes within an environment as the claims do not recite what constitutes a first and second area and therefore card readers/smart sensors are interpreted as within a first area and video is interpreted within a second, wherein the second can include the first area even);
continually correlate the received sensory inputs from the reader devices with the received video from the camera devices (paragraph [0040] + teaches that tailgating is when one person scans their card but more than one person follows in, which is interpreted as correlating 
determine from the received sensory inputs, a first  number of unique credentials or badges within the one or more of the first plurality of areas of the monitored premises (when a single persons badge is read, this determines the number of badges as one for example and in the case of tailgating how many badges there are);
determine from the received video, a second number of individuals within the one or more of the second plurality of areas of the monitored premises from the received video (paragraph [0041] + teaches the smart video sensor detects more than one person entering in the instance of tailgating and thus would be obvious detect proper person correspondence with badges when no tailgating is present as video sensors are used to detect people in a video area);
track a group of individuals based on the video data in response to a determination that the group of the individuals have moved from the one or more first areas to the one or more second areas and in response to a determination that the first number does not match the second (as discussed above, tailgating/piggybacking is when the first number does not match the second number, and the use of plural cameras and sensors has been discussed above and is obvious for coverage within an environment);
The Examiner has interpreted the limitations about departing to be read on by the alarming as per paragraph [0041] + and FIG.> 6+ which is interpreted as isolating/ removing in response to determining that they have left/ departed with an individual who has a badge/ 
Re the newly added limitations that a first and second individual are determined as authorized/ unauthorized based on video data and reader data that they have left with/ without an authorized badge, Kang is silent to such limitations as it pertains to leaving a monitored premise.
Fufidio et al. teaches in paragraph [0043] + that passage from the secure side to a public side can be monitored when discussing tailgating.
Prior to the effective filing date, it would have been obvious to combine the teachings in order to distinguish between an authorized and an unauthorized person leaving a monitored area based on video and credentials detected, as Kang teaches the detecting/ distinguishing when entering an area, and thus would merely be improving on Kang to monitor exiting as well, for expected results of security enhancement.  
Prior to the effective filing date, it would have been obvious to combine the teachings to provide the benefits of tailgate/ piggyback detection (when leaving).
Re the newly added limitation of determining that one or more remaining individuals of the group within the monitored premises are unauthorized based on the first individual being authorized and the second being unauthorized, Moriarty et al. teaches determining that a person is authorized or unauthorized based upon them carrying a token in an area and video stream (abstract).  Thus when a 3 person group has an authorized and unauthorized user left, leaving only a single person who is not authorized, they will be determined as unauthorized since they have no token and their video would be captured. 
Prior to the effective filing date, it would have been obvious to combine the teachings to provide the benefits of tailgate/ piggyback detection (when an unauthorized user is left behind).

	Re claim 3, paragraph [0041]+ teaches using smart badge sensors and the use of smart video sensors to make sure the people entering match the number of badges.  Further, as discussed above, facial recognition has been taught which is interpreted as identifying the second number in the video.  
	Re claim 4, the limitations have been discussed above via tailgating/piggybacking (paragraph [0040] + to determining a mismatch in the numbers).
	Re claim 5, the Examiner has interpreted that it would have been obvious to track people such as when they travel through various doors (with readers) throughout the environment.  As the alarm panel 26 directs other sensors in the environment to track the tailgaters, this is interpreted as isolating the non-credentialed individuals as they are located based on different readings.
	Re claim 6, the Examiner notes that as the alarm system of Kang et al. includes devices interconnected with a computer, it would have been obvious to have an operating system.  Node functionality is interpreted as being met by the different type of sensors as discussed above (video, card, door sensor, contact sensor, and motion sensors (FIG. 6) at locations within an environment.  Though silent to an application layer operating under an operating system, the Examiner notes it would have been obvious for the functionality of the alarm system at the locations in the environment to be under the control of the operating system and hence an application layer is an obvious expedient for such functionality.  The loading and executing of functions is interpreted as being taught by how the sensors operate (in response to the piggybacking/ tailgating/ etc.  Booting is interpreted to be turning the machine on/enabling the 
Re claim 7, though silent to updated routines from server systems (algorithms), the Examiner notes that context algorithm are executed by alarm panel 26 and recognition (facial/object) has been discussed above.  Though silent to a server to update, the Examiner notes it would have been obvious to remotely update software, such as from a monitoring center, or server in the case of a networked environment, for updating software for expected results (recognition).  Remotely updating software ensures that systems are operating as efficiently as possible and as up to date as possible.	
Re claim 8, the use of video recognition to determine people (numbers) within frames/images has been discussed above. Though silent to nodes, the Examiner notes that the system of the prior art can be interpreted as nodes (of an environment) which recognized determine people within an image/frame.  A node can broadly be interpreted as an access point, which could be a single point in an environment or one of a plurality of points in an 
Re claim 9, though silent to changing algorithms for facial/ video recognition, the Examiner notes that it would have been obvious to update software/recognition software, in order to have the most accurate/ up to date software, which is generally desirable for accuracy, speed, and reliability.  
Re claim 11, the limitations have been discussed above re claim 6.  It would have been obvious to have node functionality, based on where identification is occurring in the system, such as having a plurality of nodes in an environment (building, city, etc.) for more tracking capability/ accuracy.  As discussed above the sensor inputs determine the credentials (reading) and the number of individuals is determined by video, including when the number of credentials does not match the number of individuals as discussed above. The use of nodes is interpreted as computing devices networked, which is well within the ordinary skill in the art to track over distances.  It would have been obvious to update software without rebooting so as to not have any downtime on the system (efficiency).  
Re claim 12, as both cards, smartcard, and video is used to determine individuals, the Examiner nots that the system is interpreted as dynamically changing algorithms such as first detecting reads and then using video, to recognize individuals.  
Re claim 13, facial recognition has been discussed above, and dynamically changing is interpreted to read on the system using card reads and then also video reads. 
Re claim 15, the limitations have been discussed above re claim 6.  
Re claim 16, the limitations have been discussed above re claims 1 and 11
Re claim 17, the limitations have been discussed above re claim 7.

Re claim 19, the limitations have been discussed above re claim 2.
Re claim 20, the limitations have been discussed above wherein the group of individuals and their movements are tracked and unauthorized individuals are isolated via the different readings, wherein tracking with sensors and video located throughout a monitored premise is an obvious expedient to track people and locate intruders for security and is merely duplicating the parts to provide expected results. 
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Fufidio et al./ Moriarty et al., as discussed above, in view of Griff et al. (US 20100087188), as discussed in the previous Office Action.
The teachings of Kang et al. / Fufidio et al. /Moriarty et al.  have been discussed above but is silent to updates from server and changes without rebooting.
Griff teaches a server updates the software on remote/mobile without rebooting (paragraph [0101]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to update software without requiring a reboot, to save time, as known in the art. 
Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as providing “node” functions.  In order to capture video/ read cards and process such data, routines (software/code) are executed.  Though silent to an application layer and operating system, the Examiner notes that in order for various sensor devices to work with the computerized system and each other, the use of an application layer operating under an operating system is an obvious expedient in order to ensure that the various sensor devices can communicate with each other, 
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Fufidio et al./ Moriarty et al., as discussed above, in view of Follis et al. (US 20140173583). 
The teachings of Kang et al. / Fufidio et al. / Moriarty et al. have been discussed above but is silent to updates from server and changes without rebooting.
Follis et al. teaches updating software without restarting (paragraph [0013]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to update software without requiring a reboot, to save time, as known in the art, and provides availability of services. 
Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as providing “node” functions.  In order to capture video/ read cards and process such data, routines (software/code) are executed.  Though silent to an application layer and operating system, the 
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Fufidio et al./ Moariarty et al., as discussed above, in view of Kurki-Suonio (US 20090319267).
The teachings of Kang et al. / Fufidio et al. / Moriarty et al. have been discussed above where video scanners are used to determine people’s presence, but Kang et al. is silent to the system receiving updated routines from servers to update recognition algorithms.
Kurki-Suonio teaches that the server side can be updated with the latest recognition software and the mobile software can be updated from the server (paragraph [0036] +).
Prior to the effective filing date it would have been obvious to combine the teachings to ensure the devices are updated from the server for accuracy.  Though Kurki-Suonio is teaching a 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Moriarty et al./ Fufidio et al., as discussed above, in view of Prokupets (US 20080083018), as discussed in the previous Office Action. 
Re claims 10 and 14, the teachings of Kang et al. / Fufidio et al.  have been discussed above but are silent to correlating paths taken by different individuals with different readings from the same or different sets of cameras/readers.
Prokupets teaches that the system is configured to correlate paths (paragraph [0064]+ which teaches asset management by monitoring movement of a user’s badge through different doors and disclosing the different zones associated with different facility protection systems.
Prior to the effective filing date it would have been obvious o combine the teachings to determine paths taken by individuals for tracking/record keeping purposes.
Re claim 14, the Examiner has discussed dynamic changes as changes that take place in the recognition process, such as first recognizing a card read and then using video (or vice versa).
Claims 1-9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20110001812), in view of Fujie (US 20050179553) and Moriarty et al., as discussed above.

receive from reader devices (smart sensor 82) sensory inputs from credentials or badges, which reader devices are dispose throughout a first plurality of areas of a monitored premises (it would have been obvious to have such sensors at different areas for monitoring an environment with a plurality of areas);
receive video data from camera devices disposed to provide video feeds of the first areas and a second plurality of areas of the monitored premises (video sensors 84 look at facial images of a user and thus are separate areas vs a card reader for badges, and it would have been obvious to have a plurality of video sensors for a plurality of locations for monitoring purposes within an environment as the claims do not recite what constitutes a first and second area and therefore card readers/smart sensors are interpreted as within a first area and video is interpreted within a second, wherein the second can include the first area even);
continually correlate the received sensory inputs from the reader devices with the received video from the camera devices (paragraph [0040] + teaches that tailgating is when one person scans their card but more than one person follows in, which is interpreted as correlating inputs from the badges from reader devices disposed in one or more of the first areas with receive video from cameras in one or more of the second areas.  Alternatively, in the case of non-tailgating, it would have been obvious that the video sensor data and the badge sensor data would match indicating 1:1 users to valid access which would be desirous for security and accurate tracking);
determine from the received sensory inputs, a first  number of unique credentials or badges within the one or more of the first plurality of areas of the monitored premises (when a 
determine from the received video, a second number of individuals within the one or more of the second plurality of areas of the monitored premises from the received video (paragraph [0041] + teaches the smart video sensor detects more than one person entering in the instance of tailgating and thus would be obvious detect proper person correspondence with badges when no tailgating is present as video sensors are used to detect people in a video area);
track a group of individuals based on the video data in response to a determination that the group of the individuals have moved from the one or more first areas to the one or more second areas and in response to a determination that the first number does not match the second (as discussed above, tailgating/piggybacking is when the first number does not match the second number, and the use of plural cameras and sensors has been discussed above and is obvious for coverage within an environment);
The Examine has interpreted the limitations about departing to be read on by the alarming as per paragraph [0041] + and FIG.> 6+ which is interpreted as isolating/ removing in response to determining that they have left/ departed with an individual who has a badge/ credential, wherein the “departing” refers to leaving one part of a monitored premise but still is subject to monitoring.
Re the newly added limitations that a first and second individual are determined as authorized/ unauthorized based on video data and reader data that they have left with/ without an authorized badge, Kang is silent to such limitations as it pertains to leaving a monitored premise.
Fujie teaches (paragraph [0004] +) monitoring exits and the use of IC cards and capturing images to detect when a valid information has not been read and storing the image data.  Given 
Re the newly added limitation of determining that one or more remaining individuals of the group within the monitored premises are unauthorized based on the first individual being authorized and the second being unauthorized, Moriarty et al. teaches determining that a person is authorized or unauthorized based upon them carrying a token in an area and video stream (abstract).  Thus when a 3 person group has an authorized and unauthorized user left, leaving only a single person who is not authorized, they will be determined as unauthorized since they have no token and their video would be captured. 
Prior to the effective filing date, it would have been obvious to combine the teachings to provide the benefits of tailgate/ piggyback detection (when an unauthorized user is left behind).
Re claim 2, paragraph [0025] + teaches facial recognition which is known in the art to detect people (numbers in a video).  Paragraph [0041] + teaches the alarm as recited.
	Re claim 3, paragraph [0041]+ teaches using smart badge sensors and the use of smart video sensors to make sure the people entering match the number of badges.  Further, as discussed above, facial recognition has been taught which is interpreted as identifying the second number in the video.  
	Re claim 4, the limitations have been discussed above via tailgating/piggybacking (paragraph [0040] + to determining a mismatch in the numbers).
	Re claim 5, the Examiner has interpreted that it would have been obvious to track people such as when they travel through various doors (with readers) throughout the environment.  As 
	Re claim 6, the Examiner notes that as the alarm system of Kang et al. includes devices interconnected with a computer, it would have been obvious to have an operating system.  Node functionality is interpreted as being met by the different type of sensors as discussed above (video, card, door sensor, contact sensor, and motion sensors (FIG. 6) at locations within an environment.  Though silent to an application layer operating under an operating system, the Examiner notes it would have been obvious for the functionality of the alarm system at the locations in the environment to be under the control of the operating system and hence an application layer is an obvious expedient for such functionality.  The loading and executing of functions is interpreted as being taught by how the sensors operate (in response to the piggybacking/ tailgating/ etc.  Booting is interpreted to be turning the machine on/enabling the system.  The Examiner notes interpreted that routines can be dynamically changed without rebooting, because dynamic changes are handled by the system as it uses badge detection, video detecting, scanning, in a dynamic fashion.  Further, the Examiner notes that not requiring rebooting increases efficiency of the system.  Finally, claim 6 recites a system that allows for loading and execution of functions, which the prior art does.  The limitations about booting the device and not rebooting do not appear to be positive limitations as they are things that it is not doing or something that it already did.  Further, the limitation about dynamically changed recites something that will happen in the future and is not drawn to the structure of the present device.  Therefore the prior art is interpreted to be able to support a dynamic change in the future and is capable of being booted and not rebooted and also permits execution of functions.  	

Re claim 8, the use of video recognition to determine people (numbers) within frames/images has been discussed above. Though silent to nodes, the Examiner notes that the system of the prior art can be interpreted as nodes (of an environment) which recognized determine people within an image/frame.  A node can broadly be interpreted as an access point, which could be a single point in an environment or one of a plurality of points in an environment, based on the sized, security concerns, etc. As discussed above, the videos are used for second number determinations.
Re claim 9, though silent to changing algorithms for facial/ video recognition, the Examiner notes that it would have been obvious to update software/recognition software, in order to have the most accurate/ up to date software, which is generally desirable for accuracy, speed, and reliability.  
Re claim 11, the limitations have been discussed above re claim 6.  It would have been obvious to have node functionality, based on where identification is occurring in the system, such as having a plurality of nodes in an environment (building, city, etc.) for more tracking capability/ accuracy.  As discussed above the sensor inputs determine the credentials (reading) and the number of individuals is determined by video, including when the number of credentials 
Re claim 12, as both cards, smartcard, and video is used to determine individuals, the Examiner nots that the system is interpreted as dynamically changing algorithms such as first detecting reads and then using video, to recognize individuals.  
Re claim 13, facial recognition has been discussed above, and dynamically changing is interpreted to read on the system using card reads and then also video reads. 
Re claim 15, the limitations have been discussed above re claim 6.  
Re claim 16, the limitations have been discussed above re claims 1 and 11
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6. 
Re claim 19, the limitations have been discussed above re claim 2.
Re claim 20, the limitations have been discussed above wherein the group of individuals and their movements are tracked and unauthorized individuals are isolated via the different readings, wherein tracking with sensors and video located throughout a monitored premise is an obvious expedient to track people and locate intruders for security and is merely duplicating the parts to provide expected results. 
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Fujie/ Moriarty et al., as discussed above,  in view of Griff et al., as discussed in the previous Office Action.

Griff teaches a server updates the software on remote/mobile without rebooting (paragraph [0101]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to update software without requiring a reboot, to save time, as known in the art. 
Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as providing “node” functions.  In order to capture video/ read cards and process such data, routines (software/code) are executed.  Though silent to an application layer and operating system, the Examiner notes that in order for various sensor devices to work with the computerized system and each other, the use of an application layer operating under an operating system is an obvious expedient in order to ensure that the various sensor devices can communicate with each other, over the network. Requiring an operating system is well within the ordinary skill in the art to support basic functions.  The initial booting of the device is interpreted as the system turning on and rebooting is not required as per the prior art.  System updates are interpreted to provide changed (dynamically) routines.
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 6-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Fujie/ Moriarty et al., as discussed above, in view of Follis et al. (US 20140173583). 
The teachings of Kang et al. / Fujie/ Moriarty et al. have been discussed above but is silent to updates from server and changes without rebooting.
Follis et al. teaches updating software without restarting (paragraph [0013]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to update software without requiring a reboot, to save time, as known in the art, and provides availability of services. 
Re the limitations of the devise including an application layer that executes routines to provide node functions, the Examiner notes that the various sensor devices are interpreted as providing “node” functions.  In order to capture video/ read cards and process such data, routines (software/code) are executed.  Though silent to an application layer and operating system, the Examiner notes that in order for various sensor devices to work with the computerized system and each other, the use of an application layer operating under an operating system is an obvious expedient in order to ensure that the various sensor devices can communicate with each other, over the network. Requiring an operating system is well within the ordinary skill in the art to support basic functions.  The initial booting of the device is interpreted as the system turning on and rebooting is not required as per the prior art.  System updates are interpreted to provide changed (dynamically) routines.
As the prior art to Kang et al. teaches video scanners to recognize, it would have been obvious for the updated software/routines to be related to facial recognition for accuracy.
Re claim 15, the limitations have been discussed above re claim 6. 

Re claim 17, the limitations have been discussed above re claim 7.
Re claim 18, the limitations have been discussed above re claim 6.
Claims 7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Fujie/ Moriarty et al. as discussed above, in view of Kurki-Suonio (US 20090319267).
The teachings of Kang et al. / Fujie / Moriarty et al. have been discussed above where video scanners are used to determine people’s presence, but Kang et al. is silent to the system receiving updated routines from servers to update recognition algorithms.
Kurki-Suonio teaches that the server side can be updated with the latest recognition software and the mobile software can be updated from the server (paragraph [0036] +).
Prior to the effective filing date it would have been obvious to combine the teachings to ensure the devices are updated from the server for accuracy.  Though Kurki-Suonio is teaching a different type of recognition software (voice not video) the Examiner notes that it would have been obvious to apply such teachings to other types of recognition algorithms (video) for the same expected benefits of having the software updated on the remote devices for accuracy and up to date software/routines.
Re claim 16, the limitations have been discussed above re claims 1 and 11.
Re claim 17, the limitations have been discussed above re claim 7.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. / Fujie/ Moriarty et al., as discussed above, in view of Prokupets (US 20080083018), as discussed in the previous Office Action. 

Prokupets teaches that the system is configured to correlate paths (paragraph [0064]+ which teaches asset management by monitoring movement of a user’s badge through different doors and disclosing the different zones associated with different facility protection systems.
Prior to the effective filing date it would have been obvious o combine the teachings to determine paths taken by individuals for tracking/record keeping purposes.
Re claim 14, the Examiner has discussed dynamic changes as changes that take place in the recognition process, such as first recognizing a card read and then using video (or vice versa).


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejections set forth above with the new art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887